BRUTINEL, Justice,
dissenting in part.
¶ 45 I concur with the majority’s result concerning Schnepf and Sossaman, but respectfully dissent from its analysis of the phrase “any other public office” as used in Article 4, Part 2, § 1(3) of the Arizona Constitution, as well as its analysis of Professor Bender’s eligibility for service on the IRC. A straightforward reading of the constitutional provisions at issue reveals a clear, unambiguous intent to broadly curtail the influence of the politically entrenched and politically ambitious on that Commission’s work and decisions. See Carrow Co. v. Lusby, 167 Ariz. 18, 20-21, 804 P.2d 747, 749-50 (1990) (in interpreting a law, court examines its language and considers underlying policy and “the evil it was designed to remedy”). In my view, the majority’s limited application of the term “public office” could undermine that intent and fails to yield an easily understood, workable standard. Moreover, its construction has the unacceptable practical effect of replacing the word “any” in § 1(3) with the word “some,” a reading inconsistent with that provision’s actual, broad language. See Phelps v. Firebird Raceway, Inc., 210 Ariz. 403, 407-08 ¶¶ 18-19, 111 P.3d 1003, 1007-08 (2005) (finding broadly worded constitutional provision did not support narrow construction); see also Backus v. State, 220 Ariz. 101, 106 ¶ 22, 203 P.3d 499, 504 (2009) (declining to engraft term not included in statute).
¶ 46 In promoting the proposed constitutional amendment to establish the membership of the IRC, proponents of Proposition 106 said it would create “an independent commission of balanced appointments to oversee the mapping of fair and competitive congressional and legislative districts,” Ariz. Sec’y of State 2000 Publicity Pamphlet 60 (2000). To further that objective, the broadest possible restrictions were placed on potentially interested parties. No person on the IRC may hold or be a candidate for “any other public office” in the three years preceding appointment. § 1(3). And at the conclusion of their service, IRC members are further barred from seeking any “Arizona public office” for three years. § 1(13).
¶ 47 As the majority recognizes, see supra, ¶¶ 20, 31, and as the Arizona Attorney General’s Office has opined, these are not symmetrical restrictions. See 2007 Op. Ariz. Att’y Gen. 107-011, 2007 WL 4401306 (Dee. 5, 2007) (noting difference in language between §§ 1(3) and 1(13), and concluding that latter provision covers only Arizona public offices (state or local), but not federal offices “because the State cannot add to the qualifications for federal office”). The eligibility restriction in § 1(3) for appointment to the IRC is broader than the post-service restriction in § 1(13) because the state has the power to impose the former. See Whitney v. Bolin, 85 Ariz. 44, 47, 330 P.2d 1003, 1004 (1958) (Arizona Constitution may prescribe exclusive, controlling qualifications for state officials).
¶ 48 Conversely, Arizona may exercise significantly less authority over the prospective *138actions of former IRC members, and none at all over other sovereign entities. See U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 783, 115 S.Ct. 1842, 131 L.Ed.2d 881 (1995); Pickrell v. Senner, 92 Ariz. 243, 246, 375 P.2d 728, 729 (1962). Such limitations would impermissibly infringe on those entities’ sovereign ability to define their own qualifications for public office.1
¶ 49 Reading §§ 1(3) and 1(13) together, the specific limitation in § 1(13) on a former member’s seeking an “Arizona” public office is not intended to limit the applicability of the general disqualification of “any” public office holder in § 1(3). See State Comp. Fund v. Superior Court (EnerGCorp, Inc.), 190 Ariz. 371, 375, 948 P.2d 499, 503 (App. 1997) (“The provision of one exemption in a statute implicitly denies the existence of other unstated exemptions.”) (citing State v. Roscoe, 185 Ariz. 68, 71, 912 P.2d 1297, 1300 (1996) (“[T]he expression of one or more items of a class indicates an intent to exclude all elements of the same class which are not expressed.”)). If possible, therefore, the phrase “public office” should be given a meaning consistent with the unqualified terms used in § 1(3) to determine who exactly is ineligible to serve on the IRC.
¶ 50 As noted, § 1(3) broadly disqualifies persons who have, in the last three years, held or been a candidate for “any other public office.” There is no express or implied exemption for a tribal position.2 On the contrary, a perusal of legal and general dictionary definitions confirms that “public office” includes the office of any government and is not limited to a specific type of sovereign. See Brewer v. Bums, 222 Ariz. 234, 239—10 ¶ 27, 213 P.3d 671, 676-77 (2009) (consulting dictionaries to determine ordinary usage of terms). General use dictionaries define public officer as “a person who has been legally elected or appointed to office and who exercises governmental functions.” Merriam Webster’s Collegiate Dictionary Eleventh Edition 1006 (2003); accord Webster’s 9th New Collegiate Dictionary 952 (1983). Black’s Law Dictionary similarly defines “public office” as “[a] position whose occupant has legal authority to exercise a government’s sovereign powers for a fixed period.” Black’s Law Dictionary 1348 (9th ed. 2008). It further defines “public” as “[rjelating or belonging to an entire community, state, or nation,” and “public official” as “[o]ne who holds or is invested with a public office; a person elected or appointed to carry out some portion of the government’s sovereign powers.” Because these terms do not contain any express or implied exclusions for officers of Indian tribes, we should afford the phrase “any other public office” its unqualified, broad meaning.
¶ 51 Giving the term “public office” the broad construction that § 1(3) suggests, I would conclude that Bender, as chief justice of two tribal courts, holds public office. At oral argument, amicus Valley Citizens’ League’s counsel (advocating for Professor Bender’s eligibility) expressly stated that Bender is a public officer of the respective tribes he serves. The constitutions and bylaws of both the San Carlos Apache and Fort McDowell Yavapai tribes support this ac-knowledgement, expressly delegating the judicial authority of their respective nations to their judiciaries. And it is indisputable that the judicial powers of a tribal nation are governmental powers of a sovereign. See 25 U.S.C. § 3631 (2006) (recognizing inherent sovereign authority of each tribal government’s judiciary); Penn v. United States, 335 F.3d 786, 789 (8th Cir.2003) (“[A] tribal court *139judge is entitled to the same absolute judicial immunity that shields state and federal court judges.”). As a judge, therefore, Bender exercises a portion of the governing power of these two sovereigns, making him a public official of these tribes.3
¶ 52 Appropriately, the majority looks to the constitution and Arizona statutes to determine if the term “public office” has a particularized, consistent meaning under Arizona law and concludes that it does not. See supra, ¶¶ 28-30. Also understandably, the majority declines to simply adopt a definition used elsewhere in Arizona law to construe § 1(3), noting that “public office” has not been consistently interpreted throughout Arizona law. But the majority then rejects any applicable or relevant principles derived from Winsor v. Hunt, 29 Ariz. 504, 243 P. 407 (1926), which provides a logical framework for analyzing the issue, albeit in a different context. Cf. Inquiry Concerning Complaint of Judicial Standards Comm’n v. Not Afraid, 358 Mont. 532, 245 P.3d 1116, 1119 (2010) (using definition similar to Win-sor analysis to determine whether tribal judge was a public officer).
¶ 53 The majority’s unwillingness to adopt a definition of the term “public office” skews its analysis of Bender’s eligibility for service. Without a definition, the majority correctly attempts to look to the context in which the term “public office” appears. See supra, ¶ 20. But what it claims is constitutional context appears to be mere constitutional silence. The majority cites only a section of the Arizona Constitution that refers separately to “public lands” and “Indian lands.” See supra, ¶ 38. Article 20, Section 4, however disclaims the people’s right to appropriate as personal property any ungranted public lands within the border of the state and lands granted specifically to Indian tribes.4 This provision does not appear to support the general proposition that Indian tribes are not considered part of the public. Moreover, even if it clearly separated Indian tribes from “public,” this would not be binding on our interpretation, particularly in light of the unqualified language in § 1(3) and the intent to broadly restrict political manipulation of the redistricting process. See Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574, 127 S.Ct. 1423, 167 L.Ed.2d 295 (2007) (explaining that the presumption that identical words in the same statute have the same meaning gives way when the context reflects they were employed with a different intent).
¶ 54 The majority also points out that “Arizona’s constitution and statutes refer in many places to public office or public officers ... but none of those provisions has been construed to embrace tribal offices.” Supra, ¶ 38. That point, although correct, is neither surprising nor helpful to the majority inasmuch as the issue presented here has never been raised or decided before. Absent any controlling or pertinent authority, giving the unqualified phrase “any other public office” in § 1(3) a fair and rational interpretation, so as to include within its broad sweep tribal offices, is no more “unique and unprecedented” than the majority’s contrary holding, particularly considering the overarching purpose of Proposition 106. See supra, ¶ 42.
¶ 55 In short, the majority’s observation provides no constitutional or statutory support for excluding tribal offices from the broad category of public office. In fact, the same absence of authority supports including them within this category because no law or case has expressly excluded tribal officers. The most logical reading of constitutional language affords a broad meaning to broad *140words unless expressly narrowed, not a narrow meaning unless expressly broadened.5 See State ex rel. La Prade v. Cox, 43 Ariz. 174, 177-78, 30 P.2d 825, 826-27 (1934) (“[B]eeause constitutions are for the purpose of laying down broad general principles, and not the expression of minute details of law, their terms are to be construed liberally, for the purpose of giving effect to the general meaning and spirit of the instrument----”).
¶ 56 Moreover, this Court should be hesitant to infer too much from Arizona law failing to expressly refer to Indian tribes. Because states have limited authority to bind tribes, see Ramah Navajo Sch. Bd. v. Bureau of Rev. of New Mexico, 458 U.S. 832, 102 S.Ct. 3394, 73 L.Ed.2d 1174 (1982), it is unsurprising that our laws contain few references to tribes. This relative silence makes apparent what is obviously true about Indian tribes: the State of Arizona does not have the authority to govern them as it does its own political subdivisions.
¶ 57 Section 1(3) is framed very broadly, has no surrounding subsections that suggest a qualified or limiting construction, and, as a constitutional provision enacted through voter initiative, has no instructive legislative history. Accordingly, it should be given the broad meaning the language dictates.
¶ 58 Like the majority, and as the Commission on Appellate Court Appointments implicitly determined, I have no doubt that Professor Bender would exercise a position on the IRC “in an honest, independent and impartial fashion” and would “uphold[ ] public confidence in the integrity of the redis-trieting process.” Ariz. Const, art. 4, pt. 2, § 1(3). But that is not the issue. I am similarly convinced that Mr. Schnepf and Mr. Sossaman would exercise their duties equally professionally, honestly, and diligently. But our constitution categorically excludes certain people from service on the IRC. Regardless of our convictions about the sincerity and merit of any given candidate, our duty is to give effect to the constitution as written. Because the more reasonable interpretation of the phrase “any other public office” in § 1(3) includes tribal officers (as well as many other government posts, regardless of the employing sovereign), I respectfully dissent from the portion of the majority opinion that concludes otherwise.
CONCURRING: A. JOHN PELANDER, Justice.

. A significant portion of the majority opinion is devoted to deciding whether a member of Congress is a "public officer" under the Arizona Constitution. That question, while no doubt important, is not before this Court. But given the breadth of the phrase "any other public office” in § 1(3), it clearly would encompass members of Congress and render them ineligible for service on the IRC.


. Accordingly, I disagree with the majority’s position that the exclusion of school board members from the ambit of this provision "provides guidance as to its meaning.” See supra, ¶ 11. The exclusion of school board members from this provision merely suggests that "any ... public office" means just that—any public office. Moreover, the drafters’ choice to expressly exclude a specific office tends to support a broad construction of the phrase "public office.” In any event, the text does not contain any other express limitations on the term, and we should decline to limit it any further. See State Comp. Fund, 190 Ariz. at 375, 948 P.2d at 503..


. In response to a question in the IRC application that asked about "elected or appointed offices” the applicant had held, Professor Bender described his tribal judge positions with two Indian nations and said his judicial role was “essentially the same as the role of federal judges with respect to the federal government.”


. Article 20, par. 4 states in its entirety:
The people inhabiting this state do agree and declare that they forever disclaim all right and title to the unappropriated and ungranted pub-lie lands lying within the boundaries thereof and to all lands lying within said boundaries owned or held by any Indian or Indian tribes, the right or title to which shall have been acquired through or from the United States or any prior sovereignty, and that, until the title of such Indian or Indian tribes shall have been extinguished, the same shall be, and remain, subject to the disposition and under the absolute jurisdiction and control of the Congress of the United States.


. Although I agree with the majority that this Court declines to construe restrictions on public office more broadly than the text supports, see Steeves v. Wilson, 14 Ariz. 288, 290, 127 P. 717, 718 (1912), here the text supports and, in fact, demands a broad restriction.